DETAILED ACTION
Claims 1, 3 - 25 of U.S. Application No. 16592363 filed on 10/03/2019 are presented for examination. Claim 2 have been cancelled,
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were objected to because it contains reference numeral (45) in fig. 3, and fig. 13 that are not discussed in the specifications. The Applicant filed a replacement drawings on 01/10/2022 removing the reference numeral (45) from fig. 3, and fig. 13. Therefore, the drawing objection is overcome.
Response to Arguments
Claim 1 is amended in 01/10/2022 to include the limitations of claim 2. The Applicant argued in their remarks filed on 1/10/2022, last paragraph of page (12 of 16) that even when Annis combined with Kimberlin, the limitation “releasably” is not disclosed. In particular, the Applicant wrote: 

    PNG
    media_image1.png
    306
    767
    media_image1.png
    Greyscale


Further, regarding the rejection of independent claim 25. The rejection of claim 25 is reconsidered. Claim 25 requires “first and second cavities extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires”. And however Cutsforth was provided to show the first and second cavities which are not shown by the primary reference, Annis. The spacer of Cutsforth have no lead wires, therefore, one having ordinary skill in the art combining Annis and Cutsforth would not arrive at the required limitation of claim 25, “first and second cavities extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires”. That being said, the USC 103 rejection of claim 25 is withdrawn.
Allowable Subject Matter
Claims 1, 3 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: the limitations of claim 1, “…a first cavity (39) extending into the carbon brush (24) from the upper surface (34) at a location spaced away from the 
Claims 3 – 14 are allowable for depending on claim 1.
Regarding claim 14: the limitations of claim 14, “…a wear state monitor positioned within the coiled portion of the spring, the wear state monitor including a sensor, wherein the sensor is configured to measure an angular displacement of the wear state monitor as the wear state monitor rotates; a spacer positioned between the coiled portion of the spring and the upper surface of the carbon brush, the spacer including a first projection extending away from a bottom surface of the spacer; wherein the carbon brush includes a first cavity extending into the carbon brush from the upper surface, and wherein the first cavity receives the first projection therein” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 15 – 24 are allowable for its dependency on claim 14.
Regarding claim 25: the limitations of claim 25, “…first and second cavities extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires; and a spacer having first and second projections extending from a lower surface of the spacer; wherein the first and second projections are configured to be inserted into the first and second cavities when the lower surface of the spacer is juxtaposed with the upper surface of the carbon brush” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832